Honorable Mike Beebe State Senator 211 West Arch Avenue Searcy, Arkansas 72143
Dear Senator Beebe:
This letter is in response to your September 16, 1985 request wherein you posed the following question:
   Is Act 989 of 1985 concerning child support collection techniques applicable to proceedings initiated under Ark. Stat. 34-701 et seq., with respect to bastardy, paternity proceedings for support and custody of children, etc?
The answer is No for the following reason.  Ark. Stat. 34-1211 et seq., (Act 989 of 1985) applies only to proceedings before the Chancery Court. Ark. Stat. 34-701 et seq. (bastardy) applies only to bastardy proceedings before a county court.  There is no provision authorizing the county courts to adopt or use the collection procedure authorized in 34-1211 et seq.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Charles R. Lucus.